Citation Nr: 1001223	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-23 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an anxiety disorder.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1995 to 
February 1999. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The Veteran's claims file was subsequently 
transferred to the jurisdiction of the RO in Winston-Salem, 
North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims file reflects that on his July 2008 VA 
Form 9, the Veteran requested a hearing before a decision 
review officer.  The hearing was initially scheduled in 
November 2008, however, due to a work conflict the Veteran 
asked to reschedule the hearing.  The hearing was rescheduled 
various times due to conflicts both on the part of the RO and 
the Veteran.  The Board notes that the Veteran consistently 
informed the RO of his conflicts prior to his hearing date.  
The Veteran was ultimately scheduled for his hearing in July 
2009, but failed to appear at the hearing.  However, in an 
August 2009 statement, the Veteran indicated that he had 
called to reschedule the July 2009 hearing due to a work 
conflict, and was informed that the appointment would be 
rescheduled.  Finally, in a November 2009 statement, the 
Veteran requested a Board hearing via videoconference at the 
RO.  

As the Veteran has not been afforded the requested hearing, 
and there is no indication that he has withdrawn his request 
or otherwise waived his right to a Board hearing; hence, the 
hearing must be scheduled.  See 38 C.F.R. § 20.700. 

In order to ensure that the Veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  The RO should schedule a 
videoconference hearing before a Veterans 
Law Judge in accordance with the 
applicable provisions.  The Veteran and 
his representative should be notified of 
the time and place to report, and advised 
that videoconference hearings may be 
conducted only at the RO.  If he 
subsequently desires to withdraw the 
hearing request, such action should be 
taken in writing at the RO.  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

2.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice of the date and time of the 
examination sent to the Veteran by the 
pertinent VA medical facility.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


